                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 05/03/2021

 PHILANDER PHILIPPEAUX,

                               Petitioner,

                        v.

 UNITED STATES OF AMERICA,

                               Respondent.
                                                                  18-cv-5974 (RA)
                                                                   13-cr-277 (RA)
 UNITED STATES OF AMERICA,
                                                                      ORDER

                        v.

 PHILANDER PHILIPPEAUX,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

       Philander Philippeaux was convicted after a jury trial in September 2015 before Judge

Sweet of one count of conspiring to distribute and possess with intent to distribute cocaine in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A) and one count of conspiring to import cocaine in

violation of 21 U.S.C. §§ 963 and 960(b)(1)(B). Judge Sweet sentenced him to 211 months’

imprisonment on January 28, 2016. His conviction and sentence were affirmed by the Second

Circuit on June 1, 2017. See United States v. Philippeaux, 694 F. App'x 838 (2d Cir. 2017).

       In June 2018, Philippeaux, proceeding pro se, moved pursuant to 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence. On March 9, 2020, the Court adopted a report and

recommendation issued by Magistrate Judge Netburn, denying Mr. Phillipeaux’s § 2255 motion

and denying a number of collateral motions filed in these two cases. See Dkt. 145 (13-CR-277);

Dkt. 38 (18-CV-5974). In that order the Court specifically adopted “Judge Netburn’s conclusion
that jurisdiction and venue were proper—and not fraudulently obtained—in the underlying

criminal case.” The Court closed the habeas case on that day. Philippeaux’s appeal from that

order was dismissed by the Second Circuit on August 28, 2020. See Philippeaux v. United States

of America, 20-1403 (2d Cir.), Dkt. 59.

         In the months since the Court denied his § 2255 petition, Mr. Philippeaux has persisted in

filing numerous collateral motions in both of these cases, all of which the Court has denied. See

13-CR-277, Dkts. 148, 150, 151, 153, 154, 157, 158, 160; see also 18-CV-5974, Dkts. 39, 41,

43, 52, 54, 59, 60, 63, 65, 67. These motions have continued to repeat the bald assertion that Mr.

Philippeaux was charged by way of an indictment that was “falsified” or “fake” and/or that he

was never charged by a grand jury. The Court can discern no basis in fact for this assertion, and

Mr. Philippeaux has provided none. Mr. Philippeaux’s latest two motions, see Dkts. 162, 163,

are no exception to this pattern, and they are denied.

         These cases were closed long ago. Mr. Philippeaux’s challenges to his conviction and

sentence, both on direct review and collaterally, have been finally resolved by the Second

Circuit. The Court has repeatedly advised Mr. Philippeaux that his persistent filing of frivolous

or meritless documents could result in a filing sanction. Going forward, the Court advises Mr.

Philippeaux that it does not intend to respond to further duplicative correspondence. The Clerk of

Court is respectfully directed to terminate Dkt. 162 and 163 in 13-CR-277 and to mail a copy of

this order to Mr. Philippeaux.

SO ORDERED.
Dated:      May 3, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                  2
